DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/13/2022 has been entered.
Response to Amendment
	The amendment filed 10/13/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the amendment limits the scope of the claim to be commensurate in scope with the evidence provided for unexpected results. The declaration 8/28/2020 provides a table and log plot showing the drop of leakage current when using particular ratios of conductive polymer and glycerin. However, the examiner notes that the declaration does not actually state what conductive polymer is used. The declaration states the procedure from Example 1 was used. However, it does not say what polymer is used. In fact, Example 1 in applicant’s specification uses poly(3,4-ethylene dioxythiophene) doped with polystyrenesulfonic acid (PEDOT:PSS). Accordingly, the first issue with the declaration is that it does not state what conductive polymer is used. Then, even if it is assumed that the conductive polymer used in the declaration is the same polymer used in example 1, that polymer (PEDOT:PSS) is different from the polymer in the claim (PEDOT).
	Furthermore, claim 1 is generally broad in additional ways that are not supported by evidence showing unexpected results. For example, there is no evidence that other dielectric material layers will exhibit similar improvements in leakage current. Similarly, there is no evidence showing that any solvent can be used as the first and/or second solvent while maintaining the unexpected results. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIHARA et al. (US 2014/0078645) in view of YAMAZAKI et al. (WO 2014/061502; translation provided by US 2017/0263347).
Regarding claims 1 and 6,
	SUGIHARA teaches a method of making a capacitor element with dielectric layer over a metal (anode) by immersing in a conductive polymer and subsequently immersing in an organic compound having at least one hydroxyl group abstract. The conductive polymer is a thiophene derivative such as 3,4-ethylenedioxythiophene which is the monomer for poly(3,4-ethylene dioxythiophene) (PEDOT) [0059] is dispersed in a first solvent [0071], and the capacitor element is immersed in the conductive polymer dispersion [0078]. 
The mass ratio of the compound with at least one hydroxyl group (polyol) is 0.1-80 mass % of the solution [0035]. The reference does not expressly teach using the claimed mass ratio of polyol compound in the solution. However, the values over 50% overlap the claimed range mass ratio of polyol to polyol and solvent is greater than mass ratio of solvent to polyol and solvent. The range is considered prima facie obvious as an overlapping range, MPEP 2144.05.I. 
SUGIHARA also teaches the polyol can be present at 1 to 5000 mass % with respect to the conductive polymer [0038]. The reference does not expressly teach twice to 80 times a mass of the conductive polymer. However, the prior art range and claimed range overlap and is considered prima facie obvious, MPEP 2144.05.I.
	The organic compound having at least one hydroxyl group is further described as having two or more hydroxyl groups (polyol) [0029]. SUGIHARA does not expressly teach the polyol compound as one of the compounds listed. However, YAMAZAKI teaches that when forming an electrolytic capacitor with a conductive polymer and polyol, the polyol has 3 or more hydroxyl groups abstract and more specifically can be xylitol, glycerin, erythritol, trimethylolenthane (considered a homolog of trimethylolpropane), mannitol, pentaerythritol [0113]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the compounds with multiple hydroxyl groups disclosed in YAMAZAKI as the compounds with multiple hydroxyl groups in SUGIHARA as a substitution of known compounds that are used with conductive polymer in electrolytic capacitors.
	The examiner notes that the SUGIHARA reference teaches using the polyol at overlapping ranges as described above. However, the combination uses the polyol of YAMAZAKI. However, the combination is further refining what polyols can be used as the “compound with at least one hydroxyl group” rather than substituting the polyols. Accordingly, the combination uses the same loading of polyol with respect to the composition. Alternatively, changes in concentration are generally not considered patentable without showing criticality of the range, MPEP 2144.05.II. 
Regarding claims 3 and 5,
	The organic compound is dissolved in a water solvent [0032].
Regarding claim 4,	
	SUGIHARA further teaches drying after each immersion step abstract which will remove the second solvent after the third step.
Regarding claim 8,
	SUGIHARA teaches the polyol solvent can be water and that the conductive polymer dispersion can also use water [0087]. Although the reference teaches drying the conductive composition before applying a second solution, both solutions contain water. It is reasonable to expect at least a trace amount of water to be present in the layers after drying.
Regarding claim 10,
	The second solvent can include ethylene glycol [0040] and water [0031]. The reference does not provide a single embodiment of water and ethylene glycol. However, the reference clearly teaches using both solvents and it would have been prima facie obvious to one of ordinary skill in the art to combine equivalent solvents known to be used for the same purpose, MPEP 2144.06.I.
Regarding claim 22,
SUGIHARA also teaches the polyol can be present at 1 to 5000 mass % with respect to the conductive polymer [0038]. The reference does not expressly teach the claimed ranges of twice to 80 times a mass the conductive polymer; or 3 times to 80 times a mass the conductive polymer. However, the prior art range and claimed range overlap and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 23,
	SUGIHARA teaches the solvent for the conductive polymer is water or aqueous [0071]. In addition, as described above, the organic compound (polyol/glycerin) is dissolved in a water solvent [0032].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SUGIHARA et al. (US 2014/0078645) in view of YAMAZAKI et al. (WO 2014/061502; translation provided by US 2017/0263347) as applied to claim 1, further view of MATSUURA et al. (WO 2011/099261; translation provided in US 2017/0148582).
Regarding claim 9,
	SUGIHARA teaches impregnating both conductive polymer and a compound with hydroxyl groups. The reference does not teach further including electrolyte solution. However, MATSUURA teaches that hybrid type capacitors are known in the art which use a solid electrolyte such as the solid electrolyte in SUGIHARA with liquid electrolyte can be used in a smoothing circuit or control circuit [0122]-[0123]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to further impregnate the solid electrolyte in SUGIHARA with a liquid electrolyte to form a hybrid capacitor suitable in a smoothing circuit or control circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712